Citation Nr: 1314085	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-44 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center
(Northern California Health Care System), Martinez, California


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the University of California, Davis, Medical Center (UC Davis) for care received from November 12, 2008 to November 14, 2008. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The appellant had active service in the US Army from April 1978 to September 1987.  He is in receipt of VA compensation benefits for posttraumatic stress disorder, evaluated as 50 percent disabling.  This is his only service-connected disability. 

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a letter decision of July 2009 of the Department of Veterans Affairs (VA), Northern California Health Care System (NCHCS), (Mare Island) Martinez, California, that denied the above claim.


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided, he received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment or reimbursement of the private hospital. 

2.  The condition for which the Veteran was treated was not service-connected, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728 (West 2002).

3.  All treatment at the UC Davis from November 12 to November 14, 2008 was for a medical situation of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and a VA or other Federal facility was not feasibly available at the time the Veteran first sought treatment to provide the necessary operative care to treat his left knee patellar rupture. 




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at the University of California Davis Medical Center from November 12, 2008 to November 14, 2008 have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 17.52, 17.53, 17.54, 17.120, 17.121, 17.1000-17.1008 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

In light of the favorable decision with regard to the issue of entitlement to payment or reimbursement for unauthorized medical expenses, no further discussion of VCAA compliance is necessary. 

II. Factual Background and Legal Analysis

In an October 2010 written statement, and during his February 2012 Board hearing, the appellant asserts that he sustained a left knee patellar rupture on approximately October 4, 2008.  He was treated at a private hospital emergency room and referred to an orthopedic surgeon at the earliest possible date.  The Veteran immediately scheduled an appointment with Dr. W., his primary care physician, whom he saw at the VA medical center (VAMC) in Sacramento, California, on October 7, 2008.  

The Veteran maintains that Dr. W. agreed that he needed surgery but indicated that he had to wait two months for an orthopedic consultation.  The Veteran states that Dr. W. further indicated that such a wait could likely cause serious medical complications and advised him to pursue other available means to have the surgery immediately.  He testified that he explored other options that included contacting the athletic club where he was injured, but was advised by its attorney that the club was not responsible for his injury.  The Veteran then contacted a VA Advice Nurse on October 17, 2008 who advised that there was no appointment available within the next two months for an orthopedic consultation.  

The Veteran next sought treatment from Dr. E.G. at the UC Davis who tried to obtain VA authorization for the surgery.  Dr. E.G. would not perform the surgery after six weeks due formation of scar tissue.  When VA did not respond to Dr. E.G., the surgery was postponed one week, at which point the Veteran said it was medically imperative that it be performed.  As a last resort, Dr. E.G. advised the Veteran to go to the VA Emergency Room, which he did on November 13, 2008.  His knee was x-rayed and the VA emergency room physician advised that he proceed with the scheduled surgery.  

The Veteran maintains that VA facilities were not available in a timely enough manner to preclude medical complications.

Factual Background

Aside from very minor discrepancies, such as a lack of consistency in reporting the date of the acute injury in October 2008, the evidence of record supports the Veteran's account of events. 

The evidence shows that, on October 7, 2008, the Veteran was seen by Dr. W., his VA primary care physician.  The Veteran described his accident on October 2, 2008 and subsequent private emergency room treatment.  He was on crutches and wore a knee brace.  The impression was traumatic injury to the left knee.  Dr. W. reported, that after discussion, the Veteran decided to pursue his treatment at the private hospital emergency room-recommended orthopedic referral, since the accident happened at a private health club.  The Veteran was to advise VA if his plans changed and his orthopedic consult was placed on hold.

An October 17, 2008 VA record indicates that a nurse returned the Veteran's phone inquiry regarding an orthopedic referral.  He worried than old knee problems might arise, causing him to be denied treatment for his acute injury.  The Veteran was advised that, to report eligibility, he should put in a claim and sign up for a Compensation and Pension evaluation.  It was noted that having an acute incident should not prevent him from eligibility to pursue an insurance claim.  He was told that bills for an acute condition were sent to an insurance company.  If he came to VA, it cared for the problem within VA and did not refer to services outside of VA.

According to an October 27, 2008 UC Davis medical record, the Veteran was seen by Dr. E.G., an orthopedist, and noted to have a likely quadriceps rupture with inability to extend his knee.  A patellar rupture was also thought possible.  Surgery was planned for later in the week as the Veteran was nearly three weeks removed from his initial injury.  

A November 5, 2008 UC Davis Orthopaedics Clinic Note of a phone call between the Veteran and Dr. E.G. indicates that the Veteran understood that he had a patellar tendon rupture.  He was hesitant to have surgery because he needed to pay cash.  The Veteran had the possibility of going to VA and saw his VA primary care physician "who stated he would not be able to have an orthopedic doctor see him for three to four months."  Dr. E.G. "reiterated [to the Veteran] that this is an urgency...[and] waiting for three to four months could possibly cause a residual deficit in knee function."  The Veteran understood but did not want to undergo the surgery due to the cost.  Dr. E.G. noted that he was happy to contact VA and try to talk with an orthopedic surgeon to facilitate the Veteran's care in a timelier manner.  The Veteran thanked Dr. E.G. and said he would try to contact VA the next day.  Dr. E.G. also advised the Veteran that, if another week passed and he was unable to have the surgery at UC Davis or with VA, he should go to the VA Emergency Room and perhaps he would receive more immediate treatment in that manner.

The Veteran was evaluated by Dr. E.G. on November 12, 2008 and the record indicates that he had "sorted out his situation with insurance."  Dr. E.G. commented that "[a]t this point, we need to get [the Veteran] into the Operating Room as soon as possible."  The Veteran wanted to proceed with the surgery that was scheduled for November 14, 2008.

On November 13, 2008, the Veteran was seen in the VA Emergency Room and recounted his history of October 3, 2008 left knee injury and patellar tendon rupture.  He was advised that he needed surgery but was unable to afford it and was seeking VA benefits for the surgical procedure.  The knee was drained two weeks earlier.  He used a stabilizer to assist with walking, had difficulty driving, experienced constant dull pain with no weight bearing, knee tingling, and limited range of motion, and had a slow guarded gait.  X-rays showed an avulsion fracture of the inferior patellar.  The Veteran was scheduled for surgery the following day at the UC Davis.  A VA internal medicine physician opined that "[f]or this patient to forgo that and be worked up and scheduled all over again at the VA is potentially associated with increased morbidity, in light of him being 6 wks out from his injury."

The November 14, 2008 UC Davis operative report of the repair of the Veteran's left patellar tendon shows that he had some delay in his surgical intervention, as he was uninsured.

In July 2009, the Veteran's claim was denied for not having an emergent condition in November 2008.  It was determined that VA services were available "since onset."

Analysis

The Veteran seeks reimbursement or payment of unauthorized medical expenses incurred for treatment at the UC Davis from November 12 to November 14, 2008.  He essentially asserts that his condition was emergent from his perspective because he had a nearly six week old left patellar tendon rupture that required immediate surgery.  Moreover, he also asserts, in essence, that he did attempt to use a VA facility for treatment, but was advised that an orthopedic appointment could not be scheduled for two to four months and, thus, sought treatment at the UC Davis, instead, due to the urgent nature of his injury. 

Generally, in cases where a claimant seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000 - 1008.  Section 1725 was enacted by Congress as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of the Act became effective as of May 29, 2000. To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 


And 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this case, the Veteran basically concedes that prior authorization for payment of the medical services provided to him at the UC Davis was not obtained.  Moreover, VA records reflect that he did not notify the nearest VA medical facility-in this case, the VAMC in Sacramento, California, within 72 hours of his admission to the UC Davis that he had been treated at that facility on November 14, 2008 for left knee surgery.  

However, the Veteran also appears to assert that he did have prior authorization from a VA doctor.  Specifically, on November 13, 2008, the Veteran advised a VA emergency room internist of the scheduled surgery at the UC Davis.  That physician noted that delaying the surgery to be evaluated and rescheduled at a VA facility was "potentially associated with increased morbidity" in light of the six week delay in surgery since his initial injury.

While this statement might imply that the VA physician referred the Veteran to the UC Davis for treatment because his facility could not have handled the Veteran's treatment in timely fashion, such formal authorization of treatment does not appear in the record.  Thus, the Board must find that prior authorization was not received in this case.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54. 

Here, the issue for consideration is whether the Veteran is eligible for payment or reimbursement for the medical services rendered at the UC Davis from November 12 to 14, 2008. 

The Veteran, in his October 2010 written statement, and during his February 2012 Board hearing, argued that after his initial private emergency room treatment, he tried to obtain VA orthopedic services but was advised by his primary care physician that he would have to wait approximately two months for an orthopedic consultation.  He stated that he explored other options and again contacted VA again on October 17th to seek an orthopedic consultation.  He was again advised that there was a lengthy wait for an orthopedic consultation.  The Veteran then went to the UC Davis for an orthopedic consultation and was advised of the risk of further delaying his surgery.  The November 5th UC Davis record reflects the Veteran's reluctance to proceed with the surgery due to monetary constraints, his unsuccessful attempt to obtain a timely VA orthopedic appointment in less than three or four months, and his increasingly urgent health situation.
 
The Board acknowledges the VA's determination that the Veteran's condition was stable before his visits (evidently a reference to the October 7th clinical record) and that his accident occurred six weeks earlier than the November 12 to 14, 2008 treatment. 

With respect to the availability of a VA facility on and after November 12, 2008, the treatment records indicate that the Veteran repeatedly inquired about orthopedic treatment.  By October 27, 2008, when initially seen at the UC Davis, three weeks had passed since his initial injury, blood had to drained from his knee, and physicians believed that surgery was immediately required.  

While the Veteran delayed his left knee procedure due to monetary concerns, on November 5th, Dr. E.G., described the Veteran's situation as urgent and indicated that waiting three or four months to see a VA orthopedic physician could possibly cause a residual deficit in knee function.  In fact, Dr. E.G. advised that, if the Veteran was unable to have surgery at the UC Davis or with VA, he should go to the VA Emergency Room for immediate treatment.  

The Veteran returned to the UC Davis on November 12th and was advised to have left knee surgery "as soon as possible," evidently reported that he sorted out his insurance situation, and scheduled the surgery for two days later.  But, on November 13th, he was seen in the VA Emergency Room, and a VA physician said that for the Veteran to forgo the scheduled surgery at the UC Davis to be worked up and scheduled again by VA was potentially associated with increased morbidity in light of his being six weeks out from his injury. 

In sum, the Veteran first sought VA treatment for his left knee injury on October 7, 2008 and contacted VA again on October 17th regarding an orthopedic referral.  He has provided credible testimony to the effect that he was advised by his primary care physician and an Advice Nurse that it would be at least a two month wait to see an orthopedic surgeon that was potentially dangerous to him and his knee function.  The November 5th UC Davis record supports the Veteran's contention that he was reluctant to have surgery other than at VA due to cost, but was advised of the urgent nature of his left knee injury and risk of residual deficit in knee function if he delayed surgery any longer.  His left knee surgery was scheduled at the UC Davis on November 14th.  

The November 13th VA Emergency Room record reflects the Veteran's financial constraints, preference for VA treatment and, most significantly, a physician's opinion that the Veteran faced the risk of increased morbidity if he cancelled his scheduled UC Davis procedure and waited for VA treatment.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that a VA or other Federal facility was not feasibly available at that point on November 12th because the Veteran was in a much weakened state after October 4th left knee patellar tendon rupture and required immediate surgery to avoid residual deficit in knee function and increased morbidity.  The remaining criteria for eligibility to reimbursement are not in dispute in this case.

Accordingly, resolving all doubt in the Veteran's favor, the criteria for entitlement to reimbursement for the medical expenses incurred for treatment received at the UC Davis Medical Center from November 12, 2008 to November 14, 2008 have been met, and the Veteran's claim is granted.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the UC Davis Medical Center from November 12, 2008 to November 14, 208, is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


